—Order unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Erie County Family Court (Townsend, J.). We note that the court properly concluded that a showing of special circumstances is no longer required in a paternity proceeding before it orders a pretrial examination of the child’s mother (see, Matter of Maureen E. O’H. v Nicholas C., 65 AD2d 491; see also, Matter of Commissioner of Social Servs. of City of N. Y. [Denise W.] v Robert M., 68 AD2d 891; Matter of Arlene W. v Robert D., 36 AD2d 455). (Appeal from Order of Erie County Family Court, Townsend, J.—Paternity.) Present—Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.